Citation Nr: 0818565	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-09 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol abuse.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The veteran had active military service from November 1972 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the veteran contends that the stress of working at a 
truck inspection station in Germany (the "Giessen Depot") 
during service led to PTSD, or at the very least another 
psychiatric disorder.  He contends that his alcoholism is 
secondary to his psychiatric disability.  The veteran alleges 
that his commanding officer required him to work long hours, 
and that he would frequently awaken from the sounds of trucks 
coming through the station at night.  He also alleges that 
his work detail was harassed by his larger company through 
drug raids and investigations by military police, and through 
nonjudicial punishments.  He also reported to a Vet Center 
that one of his friends was nearly beaten to death in 
Germany; in a February 2007 statement, the veteran identified 
the beaten individual as Mr. E.W., and appears to suggest 
that he did not witness the assault.  The service medical 
records do not document the presence of a psychiatric 
disorder, but do show counseling for drug abuse, and contain 
a September 1973 statement by the veteran that he used drugs 
because he did not enjoy his job.

In support of his account of service experiences, the veteran 
has submitted a statement by Mr. E.W., whom he claims served 
with him in the same Transportation Group.  Mr. E.W. relates 
that the work at the Giessen Depot was stressful and 
continuous, with a commanding officer who forced his soldiers 
to work long hours.  He did not mention any assault in 
service.  (The veteran in February 2007 explained that Mr. 
W.'s memory is "scrambled a bit.")

The veteran has not been diagnosed as having PTSD.  A Vet 
Center social worker did, in an April 2006 statement, 
conclude that the veteran had symptoms of PTSD.  VA and 
private treatment records on file show that the veteran has 
been diagnosed as having psychiatric disorders since at least 
2001 including bipolar disorder and depression.  The records 
also show treatment for alcoholism.  

The veteran has not been afforded a VA examination addressing 
whether he has PTSD, or whether any psychiatric disability 
present is etiologically related to service.  Given that Mr. 
W.'s statement arguably supports the veteran's assertion of a 
precipitating event in service, and in light of the post-
service diagnoses of psychiatric disability and symptoms of 
PTSD, the Board finds that a VA examination would be helpful 
in the adjudication of the instant appeal.

A May 2005 entry in the VA treatment records on file notes 
that the veteran apparently was awaiting a decision by the 
Social Security Administration (SSA) on his claim for 
disability benefits from that agency.  Any decision by the 
SSA with respect to the veteran, and the records on which 
such a decision is based, are potentially relevant to this 
appeal and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran, 
through his representative, and request 
that he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private who 
may possess additional records pertinent 
to his claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran which have not 
been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying disability benefits for the 
veteran, copies of all medical records 
upon which any such SSA disability 
benefit award or denial was based, and a 
copy of any medical records associated 
with any subsequent disability 
determinations by the SSA for the 
veteran. 

4.  After completing the above actions, 
the veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
psychiatric disorder.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed. The RO 
must provide the examiner with a summary 
of the veteran's claimed stressors.  If 
PTSD is diagnosed, the examiner should 
identify the independently verifiable 
inservice stressor(s) that supports the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why PTSD was not 
diagnosed.  With respect to each and 
every diagnosed psychiatric disorder, the 
examiner must opine whether it is at 
least as likely as not that such 
disorder(s) is(are) etiologically related 
to the veteran's period of service.  With 
respect to the veteran's alcohol abuse, 
the examiner should opine whether it is 
at least as likely as not that such 
disorder was caused or chronically 
worsened by any diagnosed psychiatric 
disorder.  The claims folders must be 
made available to the examiner for proper 
review of the medical history.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

